DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicants amendment/arguments filed on September 30, 2021.  This action is made FINAL.

Allowable Subject Matter
III.	Claims 1, 6, and 14 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

IV.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
a.	Claim 1 recites “the digital assistant initiates a voice connection to the called party through the Internet, the voice connection is anonymous because the dedicated phone number is not traceable back to an identity of the user” in lines 16-18.  It is unclear what is meant by the term “anonymous” as it relates to the voice connection initiated by the digital assistant.  The as -the digital assistant initiates a voice connection to the called party through the Internet, wherein the voice connection is initiated using the dedicated phone number which is not associated with an identity of the user-. 
Claims 2-5 are dependent on claim 1 and are rejected for indefiniteness for the same reasons given above regarding claim 1.

b.	Claim 2 recites “wherein when voice data transmitted over the voice connection is intercepted by an eavesdropper, the eavesdropper is precluded from identifying the user by way of the dedicated phone number that is not assigned to the user” in lines 1-5.  First, it is unclear in what way the term “intercepted” relates to the voice connection and/or the digital assistant of the system.  Secondly, it is unclear what is meant the term “eavesdropper” as it relates to the voice data transmitted over the voice connection.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

c.	Claim 6 recites “providing a connectivity between the digital assistant and an Internet, the connectivity is anonymous because the dedicated phone number is not traceable back to an identity of the user” in lines 16-18.  First, it is unclear what is meant by the term “anonymous” as it relates to the connectivity between the digital assistant and the Internet.  Secondly, it is unclear how “the dedicated phone number” is related to the connectivity between the digital 
Claims 7-13 are dependent on claim 6 and are rejected for indefiniteness for the same reasons given above regarding claim 6.

d.	Claim 14 recites “the digital assistant initiates a voice call through the Internet to the called party, the voice call is anonymous because the dedicated phone number is not traceable back to an identity of the user” in lines 16-18.  It is unclear what is specifically meant by the term “anonymous” as it relates to the voice call initiated by the digital assistant.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  The examiner is interpreting the following quotation from claim 1 “the digital assistant initiates a voice call through the Internet to the called party, the voice call is anonymous because the dedicated phone number is not traceable back to an identity of the user” as -the digital assistant initiates a voice call through the Internet to the called party, wherein the voice call is initiated using the dedicated phone number which is not associated with an identity of the user-. 
Claims 15-20 are dependent on claim 14 and are rejected for indefiniteness for the same reasons given above regarding claim 14.

Response to Arguments
V.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground of rejection (see the 112 (b) rejection of claims 1-20 for indefiniteness above).


Conclusion
IV.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 20, 2022
/BRANDON J MILLER/Primary Examiner, Art Unit 2647